Title: From John Adams to Samuel Adams, 28 February 1780
From: Adams, John
To: Adams, Samuel


     
      Dear Sir
      Paris Feby. 28th. 1780
     
     The Marquiss, who loves Us, will deliver You this. He will tell You every thing.
     Arbuthnot, Rodney and Walsingham are to be pitted against de la Motte Piquet, Guichen and Ternay in the West Indies. So that I hope, You will be pretty quiet. Prepare however to co-operate and rout them out of the Continent if possible. Above all let me beg of You to encourage Privateering.
     The French will be superior in the American Seas this Campaign, or I am misinformed, and I have it from good Authority. Oh that Spain could be persuaded that Gilbralter is to be conquered in America. It is certainly true, and I believe only there. I have written You by Mr. Lee who goes in the Alliance, and took my Pen now, only to give the Marquiss a Letter to put into your Hands.
     
      Your Friend in great Haste.
      John Adams
     
    